Edwards, J. (dissenting):
We have in the Criminal Courts Act a provision that all the enactments which control the proceedings in the Court of General Sessions shall apply, in so far as may be proper, in the Court of Special Sessions, and we must look into the requirements of the Criminal Code in relation to proceeding in the Court of General Sessions and ascertain the proper practice in this court.
Section 285 of the 'Code of Criminal Procedure provides that ■ no indictment is insufficient, nor can the trial, judgment or other proceedings thereon be affected by reason of an imperfection of form, or rather by reason of an imperfection in matter of form, which does not tend to prejudice the substantial rights of the defendant upon the merits. Then section 313 provides that an indictment must be set aside 'by the court in which the defendant is arraigned, and upon his motion, in either of the following cases, but in no other: First. “When it is not found, indorsed and presented as prescribed in -sections 268 and 272.” Secondly. “ When a person has been permitted to be present during the session of the grand jury while the charge embraced in the indictment was under consideration.”
It is further provided in section 314 that if a motion to set aside the indictment be not made the defendant is precluded from afterward taking the objections mentioned in the last section.
Section 467 of the code provides': “A motion in arrest of judgment is an application on the part of the defendant that no judgment be rendered on a plea or verdict of guilty or on a verdict against the defendant upon the plea of a former convic*307ti on or acquittal. It may be founded on any -of the defects in the indictment mentioned in section 331.
A section of the code on which I especially rely in reaching my conclusion is section 684. “ ¡Neither a departure from the form or mode prescribed by this code in respect to any pleadings or proceedings nor an error or mistake therein renders it invalid unless it has actually prejudiced the defendant.”
If this court were to attempt to try a sovereign of Europe upon an allegation of disorderly conduct the proceedings would be defective on the ground that we had no jurisdiction of the person involved. If, however, a person is subject to the authority of the court and due notice has been given him, and there has been -a contact between the court and the person charged, so that the person charged has had an opportunity to defend his rights, then the jurisdiction of the person has been accomplished. Here in this particular case the defendant has appeared in court and taken part in .the proceedings; he appeared here and pleaded not guilty.- The Criminal Courts Act says that there are certain cases which the magistrate may send to the Court of Special Sessions for determination. These papers have been filed with the clerk of the court, they have duly •come into his hands from the district attorney’s office. The district attorney follows that custom. Looking at that record we find the commission of an offense by this defendant, of which offense this court has jurisdiction. There is absent the formal opening and that the district attorney makes the charge, and there is absent the signature of the district attorney, but all the essential elements of the charge of the offense are there in the papers. That paper has been read to the defendant at his pleading. It has been recognized throughout the litigation in this court, and to all intents and purposes it has served as the necessary pleading on the part of the People. I think the spirit of modern times in the improvement of procedure in court usually is to disregard technicalities, so as to prevent the waste *308of time and the consideration of mere formalities. I am of the opinion that judgment can he pronounced.
I announce, however, the decision of the majority of the court, and the motion in arrest of judgment is granted. The decision of the court is on the ground that there is no information filed in this court.